Case 4:20-mj-08748-N/A-DTF Document 1 Filed 06/04/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America | , DOCKET NO.

Vv. .
Kiano Taliafero Williams DOB: 2002; United States

   
  

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1\(A) Gi), 1324) AWM, 1324@) (BIO, and
1324(a)(1)(B){iti)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about June 2, 2020, in the District of Arizona, Kiano Taliafero Williams, , did knowingly and intentionally
combine, conspire, confederate, and agree with other persons, known and unknown, to transport certain illegal aliens,
including Rodrigo Sotelo-Delgado, Javier Garcia-Rossete, Porfirio Garcia-Rossete, Javier Solis-Ceron, Alcadio
Velasquez-Fonseca, and Elizabeth Gomez-Garcia, and did so for the purpose of private financial gain and placing in
jeopardy the life of any person; in violation of ‘Title 8, United States Code, Sections 1324(a)(1)(A) (ii),

1324(a)(1)(A)(v)G),1324(a)(1)(B)(i), and 1324(a))(B) Gn)

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On June 2, 2020 at approximately 1900 hours, Border Patrol Agents (BPA) from Customs and Border Protection
(CBP), Office of Border Patrol (OBP), Douglas attempted to stop a white Honda minivan on SR-80 as it headed east
towatds New Mexico, but the minivan fled. A CBP helicopter joined in the pursuit and was able to get ahead of the
minivan, land and deploy an agent who set out tire deflation spikes ahead of the minivan near mile marker 400 on SR-
80, The minivan driver lost control trying to avoid the tire spikes and rolled multiple times. D. R-C, an illegal
immigrant from Mexico, was a passenger in the minivan and sustained fatal injuries when ejected from the vehicle.
Homeland Security Investigations (EISD Special Agents from the Douglas, AZ office responded to the scene to conduct
an investigation. Three other suspected illegal aliens were rescued from the wreckage. Of these three, J V-P was
transported via air ambulance to Banner University Medical Center in Tucson, AZ where doctors kept him on life
support. The remaining two illegal aliens were transported to the Douglas Rural Health Clinic. Of these two, Rodrigo
Sotelo-Delgado suffered a compound fracture to his femur while Javier Garcia-Rossete suffered minor injuries and
was discharged. The driver of the minivan, C. T., a 17-year-old juvenile, was transported to the Douglas Rural Health
Clinic where he later died of his injuries.

During the course of the investigation, HSI Special Agents learned that Kiano Taliafero Williams (USC) had been
stopped separately by OBP Douglas BPA's shortly before the minivan fled. At the time, Williams was driving a 2012
XJL Jaguar with four illegal aliens inside, later identified as Porfirio Garcia-Rossete, Javier Solis-Ceron, Alcadio
Velasquez-Fonseca, and Elizabeth Gomez-Garcia. It was learned that one of the illegal aliens from the minivan,
Javier Garcia-Rossete, was a brother of Porfirio Garcia-Rossete. During the stop of Williams, BPA saw C.T. drive
past in the Honda and realized the two vehicles were possibly connected in the same smuggling attempt.

In a post-Miranda statement, Williams indicated he and C.T. were co-conspirators for the purpose of smuggling illegal
aliens to Phoenix for profit.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Rodrigo Sotelo-Delgado, Javier Garcia~Rossete,
Porfirio Garcia-Rossete, Javier Solis-Ceron, Alcadio Velasquez-Fonseca, and Elizabeth Gomez-Garcia

 

Detention Requested SIGNATURE OF LAINANT
Being duly sworn, I declare that the foregoing is — Z

 

true and correct to the best of oy

owledge. —
AUTHORIZED BY AA ; None . - OFFICIAL TITLE
CH

 

HSI Special Agent
Sworn by telephone LY”

 

 
 

 

 

 

q

 

SIGNATURWOPAIA Phare IDGEY DATE
GCN FP MEO June 4, 2020
ico Radar valet of Cat EeoeTOTTOIG, and

 

 

 
